                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON

SHEILA LYNN MILLER,                           )
                                              )
      Plaintiff,                              )
                                              )         No. 5:17-CV-456-REW
v.                                            )
                                              )              JUDGMENT
NANCY A. BERRYHILL, Acting                    )
Commissioner of Social Security,              )
                                              )
      Defendant.                              )

                                   *** *** *** ***

       Consistent with the Opinion and Order entered today, and pursuant to Federal

Rule of Civil Procedure 58 and sentence four of 42 U.S.C. § 405(g), the Court:

       (1)     AFFIRMS the administrative decision and ENTERS JUDGMENT in

favor of Defendant, Nancy A. Berryhill, Acting Commissioner of Social Security;

       (2)     DISMISSES WITH PREJUDICE Plaintiff’s complaint (DE #1); and,

       (3)     STRIKES the matter from the Court’s active docket.

       This the 24th day of February, 2019.
